Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne P. Raley appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Raley v. Commonwealth of VA, No. 3:08-cv-00620-HEH, 2009 WL 256389 (E.D. Va. Feb. 3 & 10, 2009). We deny Raley’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.